Name: 79/137/EEC: Council Decision of 6 February 1979 amending Decision 75/185/EEC setting up a Regional Policy Committee
 Type: Decision
 Subject Matter: European Union law;  regions and regional policy
 Date Published: 1979-02-09

 Avis juridique important|31979D013779/137/EEC: Council Decision of 6 February 1979 amending Decision 75/185/EEC setting up a Regional Policy Committee Official Journal L 035 , 09/02/1979 P. 0009 - 0009 Greek special edition: Chapter 14 Volume 1 P. 0030 Spanish special edition: Chapter 14 Volume 1 P. 0015 Portuguese special edition Chapter 14 Volume 1 P. 0015 COUNCIL DECISION of 6 February 1979 amending Decision 75/185/EEC setting up a Regional Policy Committee (79/137/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the draft Decision submitted by the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Council should periodically review the regional policy priorities and guidelines proposed by the Commission, on the basis of a report on social and economic trends in the regions of the Community; Whereas this procedure has been included in that already laid down in Council Decision 74/120/EEC of 18 February 1974 on the attainment of a high degree of convergence of the economic policies of the Member States of the European Economic Community (4), as amended by Decision 79/136/EEC (5); Whereas it is necessary that the Regional Policy Committee be closely associated in the preparation of the periodic report by the Commission ; whereas Council Decision 75/185/EEC of 18 March 1975 setting up a Regional Policy Committee (6) should be accordingly amended, HAS DECIDED AS FOLLOWS: Sole Article The following paragraph shall be added to Article 2 of Decision 75/185/EEC: "3. The Committee shall be closely associated with the preparation by the Commission of a report on the situation and socio-economic developments in the regions of the Community which shall be forwarded to the Council under the procedure laid down in Council Decision 74/120/EEC of 18 February 1974 on the attainment of a high degree of convergence of the economic policies of the Member States of the European Economic Community." Done at Brussels, 6 February 1979. For the Council The President J. FRANÃ OIS-PONCET (1)OJ No C 161, 9.7.1977, p. 10. (2)OJ No C 266, 7.11.1977, p. 35. (3)OJ No C 292, 3.12.1977, p. 13, and OJ No C 84, 8.4.1978, p. 2. (4)OJ No L 63, 5.3.1974, p. 16. (5)See page 8 of this Official Journal. (6)OJ No L 73, 21.3.1975, p. 47.